Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 1 of “aoe L E D

MAY 07 2019 U4

UNITED STATES DISTRICT. COURT —g Ep eS BRUTON

NORTHERN DISTRICT OF ILLINOIS |
EASTERN DIVISION

« 19CR 390

)
)
)
) Violations: Title 18, United States Code,
)
)
)

 

UNITED STATES OF AMERICA
v.

Sections 371, 1348, and 1952

JUDGE THARP

MAGISTRATE JUDGE WEISMAN
COUNT ONE

ROBERT KURTYCZ

The SPECIAL JUNE 2018 GRAND JURY charges:
1. At times material to this indictment: |

a. The Chicago Midwest Revional Joint Board “CMRJB”), with its
headquarters in Chicago, Illinois, was a labor union. CMRJB was affiliated with
Workers United and the Service Employees International Union (“SEIU,” or
“International Union”). CMRJB had members in approximately 18 states throughout
the Midwest.

b. Amalgamated Social Benefits Association (“ASBA”) was an |
employee welfare benefit plan maintained by CMRJB which provided certain services
for CMRJB members through premium arrangements with employers.

c. The Sidney Hillman Health Center (““SSHHC”) was a primary care
practice which provided medical benefits and services to ASBA. CMRJB members with
eligible plans could receive primary care services at SHHC.

d. The SHHC employed and entered independent contracting

agreements with various physicians. When unable to provide SHHC patients necessary
 

Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 2 of 12 PagelD #:2

\

treatment, SHHC physicians referred those patients to outside private medical service
providers. Referrals could be made by an-SHHC employee or by individual doctors at
SHHC.

e. Defendant ROBERT KURTYCZ was the Comptroller of CMRJB,
and was an officer and employee of CMRJB. KURTYCZ was also the plan administrator
for the ASBA and the Secretary/Treasurer of the SHHC.

f. Individual A was an insurance broker for Blue Cross/Blue Shield of
Illinois (“BCBS”) and the owner and operator of Company A, a limited liability company
doing business in Chicago, Illinois. Individual B had retained Individual A for
marketing services in the past.

g. Individual B was an officer and agent of three medical service
providers, Rapid Rehab of Illinois (““RRI’), Chicago Ambulatory Surgery Association
(“CASA”), and Chicago Pain and Orthopedic Institute, LLC (““CPOI”) CPOI is a medical
_ practice specializing in orthopedic surgery.

h. Doctor A was a physician licensed to practice medicine in the State
of Illinois. Doctor A maintained regular office hours and saw patients at SHHC
pursuant to an independent contractor agreement prior to May 6, 2019.

1. Doctor B was a physician licensed to practice medicine in the State >
of Illinois. Individual B employed Doctor B at CPOI as a physician.

2. Between no later in or about the middle of 2013 and continuing until at
least in or about June 2014, at Chicago, in the Northern District of Illinois, Eastern

Division, and elsewhere,
Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 3 of 12 PagelD #:3

 

ROBERT KURTYCZ,
defendant herein, knowinely conspired and agreed with Individual A and Individual B,
and others known and unknown to the Grand Jury, to commit an offense against the
United States, that is, to use and cause to be used a facility in interstate commerce with
the intent to promote, manage, and carry on, and to facilitate the promotion,
management, and carrying on, of an unlawful activity, namely, commercial bribery in
violation of 720 ILCS 5/29A, and thereafter, did perform and attempt to perform an act
of promotion, management, and carrying on, and facilitation of the promotion,
management, and carrying on, of the unlawful activity, in violation of Title 18, United
States Code, Section 1952(a)(38).
Manner and Means of the Conspiracy

3. It was part of the conspiracy that KURTYCZ, in exchange for money from
Individual B, offered to use his position at CMRJB and on the Board of Directors for
SHHC to terminate SHHC’s independent contracting agreement with the then
incumbent SHHC physician (Doctor A) and to replace that physician with a CPOI doctor
employed by Individual B (Doctor B) and to arrange for SHHC employees to refer
patients to CPOI. |

A, It wae further part of the conspiracy that Individual B agreed to pay
KURTYCZ money to install Doctor B as the SHHC physician, thereby enabling Doctor
B to refer SHHC patients to CPOI and.thereby generate additional business for CPOI,

and to arrange for SHHC employees to refer patients to CPOI physicians.
Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 4 of 12 PagelD #:4

5. It was further part of the conspiracy that KURTYCZ, Individual A and
Individual B used cellular phones, which were interstate facilities, including the text

messaging function, to communicate regarding the execution of their scheme, including

- to coordinate the payment, pickup and delivery of Individual B’s payments to KURTYCZ

through Individual A.
| 6. It _ further part of the conspiracy that Individual B paid KURTYCZ
these moneys in multiple installments, both-in cash and through checks made payable
to Individual A. Individual B wrote these checks from bank accounts held in the names
of her various companies, including RRI, CASA and CPOI. Individual B made those
checks payable to Individual A, knowing that Individual A would give all or part of those
moneys to KURTYCZ in keeping with their agreement to install Doctor B as a physician
at SHHC. Individual B made those checks payable to Individual A to conceal that
KURTYCZ was the true recipient of the money. Individual B paid KURTYCZ cash both
directly and through Individual A.

7. It was further part of the conspiracy that Individual A delivered to
KURTYCZ all or a portion of the cash and check proceeds that Individual B gave

Individual A for KURTYCZ. On some occasions, Individual A endorsed the entire check

that Individual B made payable to. him over to KURTYCZ. On other occasions,
| Individual A cashed the check that Individual B made payable to him and delivered all

‘or a portion of those cash proceeds to KURTYCZ.

8. It was further part of the conspiracy that, on or about March 12, 2014, and

in exchange for Individual B’s payments, KURTYCZ, in his capacity as
Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 5 of 12 PagelD #:5

Secretary/Treasurer of SHHC, terminated Doctor A’s independent contracting
agreement with SHHC and gave him a 60-day notice.

2. It was further part of the conspiracy that, on or about May 6, 2014, and in
exchange for Individual B’s payments, KURTYCZ, in his capacity as Comptroller of
CMRJB and Secretary/Treasurer of SHHC, caused SHHC to enter an independent
contracting agreement with one of Individual B’s CPOI doctors, Doctor B, in keeping
with his agreement with Individual B.

10. It was further part of the conspiracy that KURTYCZ and Individual B
concealed, misrepresented, and hid, and caused to be concealed, misrepresented, and
hidden, the existence and purpose of the conspiracy, and acts done in furtherance of the
conspiracy.

Overt Acts —

11. In furtherance of the conspiracy and to effect its unlawful objectives,

defendant KURTYCZ, with Individual B and Individual A, committed and caused to be

committed the following overt acts, among others:

a. On or about October 7, 2013, Individual B signed a check from CASA
to Individual A for approximately $6,000, which Individual A later cashed and gave at

least half of the proceeds to KURTYCZ.

b. On or about February 4, 2014, KURTYCZ, Individual A and —
Individual B met in Chicago and discussed the terms of an agreement in which
Individual B would pay KURTYCZ multiple installments of money in exchange for

KURTYCZ replacing Doctor A with pine of Individual B’s physicians (Doctor B) at SHHC.
~ Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 6 of 12 PagelD #:6

c. On or about February 4, 2014, during their meeting, Individual B
gave KURTYCZ an amount of cash.

d. On or about March 12, 2014, KURTYCZ, in his capacity as
Secretary/Treasurer of SHHC, gave Doctor A a letter giving Doctor A 60 days’ notice of
the termination of his independent contractor agreement with SHHC.

e. On or about March 12, 2014, Individual A sent Individual B a text
message, advising that KURTYCZ had given Doctor A 60 days’ notice of the termination
of Doctor A’s independent contractor agreement with SHHC. |

f. On or about March 14, 2014, KURTYCZ directed a staff member of
SHHC to obtain Doctor B’s curriculum vitae from Individual B, to transmit Doctor B’s
curriculum vitae to the medical director of SHHC, and to recommend that the medical
director of SHHC hire Doctor B as Doctor A’s replacement at the SHHC physician.

g. On or about April 8, 2014, Individual B signed a check from RRI to
Individual A for approximately $5,000, which Individual A later endorsed to KURTYCZ.

h. -On or about April 8, 2014, Individual A sent KURTYCZ a text
message, advising that Individual A planned to pick up the following morning a check
that Individual B had written. |

1. On or about April 12, 2014, KURTYCZ deposited into his personal
Fifth Third Bank account the RRI check for approximately $5,000 that Individual B had
signed and made payable to Individual A on or about April 8, 2014.

j. On or about April 21, 2014, Individual B signed a check from RRI to

Individual A for approximately $10,000.
Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 7 of 12 PagelD #:7

k. On or about April 21, 2014, Individual B, KURTYCZ and Individual
A met at Erie Street Café in Chicago.

1. On or about May 6, 2014, KURTYCZ caused SHHC to enter into'an
independent contractor agreement with Doctor B. |

m. On or about May 8, 2014, Individual B signed a check from CASA to
Individual A for $5,000, which Individual A later endorsed to KURTYCZ.

n. On or about May 8, 2014, Individual B sent Individual A a text

message, advising that she had left a check for him to collect with her doorman.

oO. On or about May 8, 2014, Individual A sent Individual B a text

message, advising that he had signed her May 8 check over to KURTYCZ.

p. On or about May 8, 2014, KURTYCZ deposited into his personal
Fifth Third Bank account the Chicago Ambulatory Surgery Associates check for
approximately $5,000 that Individual B had earlier that day signed and made payable
to Individual A.

q. On or about May 19, 2014, KURTYCZ sent Individual A a text
messages, asking Individual A whether he would be bringing KURTYCZ a payment.

r. On or about June 23, 2014, Individual B sent Individual A a text
message, asking Individual A to address the low number of SHHC patients that had
been referred to CPOI, notwithstanding her prior advance of over $85,000 toward
KURTYCZ and Individual A.

All in violation of Title 18, United States Code, Section 371.
Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 8 of 12 PagelD #:8

COUNT TWO
The SPECIAL JUNE 2018 GRAND JURY further charges:
1. Paragraphs 1(a) and 1(e) of Count One are incorporated here.
2. At times material to this indictment:

a. CMRJB employees, including defendant ROBERT KUTYCZ, who
incurred business-related eanennen on their credit cards were required to submit
vouchers for reimbursements, with expense reports, for approval by CMRJB Managers,
the CMRJ B Treasurer, or the CMRJB Comptroller. CMRJB required that these expense
reports contain an explanation of each expenditure and list all associated activities.
CMRJB also required employees to submit with their expense reports receipts and
appropriate documentation of all expenses for which they sought reimbursement.

b. - After CMRJB received employees’ expense reports, and reviewed

and approved the business-related expenses employees claimed to have incurred on
their credit cards, CMRJB caused CMRJB funds to be transferred from a CMRJB bank |
account to each employee's personal bank account to pay for the claimed expenses.

C. KURTYCZ directed CMRJB to direct deposit his salary and expense
reimbursement payments to a personal bank account that KURTYCZ held with Fifth
Third Bank. |

d. Fifth Third Bank routed all deposits to its bank accounts, including
the personal bank account to which CMRJB directed KURTYCZ’s_ expense

reimbursement payments, through a clearinghouse in Cincinnati, Ohio.
 

 

Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 9 of 12 PagelD #:9

3. Beginning on or about January 2014 and continuing until in or about
September 2014 at Chicago, in the Northern District of Illinois, Eastern Division, and
elsewhere,

ROBERT KURTYCZ,
defendant herein, knowingly devised, intended to devise, and participated in a scheme
to defraud and obtain money from CMRJB by means of materially false and fraudulent
pretenses, representations, and promises, and by concealment of material facts, which
scheme is further described in the following paragraphs.

4. | It was part of the scheme that KURTYCZ submitted, and caused to be
submitted, false and fraudulent reimbursement requests and expense reports to
CMRJB, in which he falsely represented that he had incurred certain business-related
expenses on his American Express card which he had not, in fact, incurred. KURTYCZ
engaged in such conduct for the purpose of causing CMRJB to reimburse KURTYCZ for
business-related expenses that KURTYCZ had not 1n fact incurred.

5. It was further part of scheme that the expense reports submitted by
KURTYCZ did not contain the required explanation of the expenditure, did not list all
associated activities, and did not contain receipts or other appropriate documentation
of the expenses.

6. It was further part of the scheme that KURTYCZ, as Comptroller of
CMRJB, authorized payment of his expense reports without seeking authorization or

approval from another CMRJB Manager or the CMRJB Treasurer.
 

Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 10 of 12 PagelD #:10

7. It was further part of the scheme that, by authorizing payment on his own
expense reports, KURTYCZ caused CMRJB to deposit funds, which KURTYCZ was not
entitled to receive, into his bank account at Fifth Third bank.

8. It was further part of the scheme that, beginning in or about January 2014,
and continuing through in or about September 2014, KURTYCZ submitted nine expense
reimbursement requests containing material misrepresentations and omissions and
thereby caused CMRJB to issue approximately $85,962.37 in payments to KURTYCZ,
which KURTYCZ was not entitled to receive.

9. It was “further part of the scheme that KURTYCZ concealed,
misrepresented, and hid, and caused to be concealed, misrepresented, and hidden, the
- existence and purpose of the scheme and the acts done in furtherance of the scheme.

10. Onor about June 3, 2014, at Chicago, in the Northern District of Illinois,
Eastern Division, and elsewhere,

ROBERT KURTYCZ,
defendant herein, for the purpose of executing the above-described scheme, knowingly
caused to be transmitted by means of a wire communication in interstate commerce
certain writings, signs, and signals, namely, a deposit in the amount of $8,488.79 that
was sent from a Fifth Third Bank clearinghouse in Cincinnati, Ohio, to Fifth Third Bank
in Chicago, I]linois;

In violation of Title 18, United States Code, Section 13438.

 
 

Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 11 of 12 PagelD #:11

COUNTS THREE THROUGH SEVEN

The SPECIAL JUNE 2018 GRAND JURY further charges:

1. Paragraph 1(a) and 1(e) of Count One and paragraphs 2 through 9 of Count
Two are incorporated here. |

2. On or about the dates set forth below, at.Chicago, in the Northern District
of Illinois, Eastern Division, and elsewhere,

ROBERT KURTYCZ,

defendant herein, for the purpose of executing the above described scheme, knowingly
caused to be transmitted by means of a wire communication in interstate commerce
certain writings, signs, and signals, namely deposits in the following amounts, that was
sent from a Fifth Third Bank clearinghouse in Cincinnati, Ohio, to ak ifth Third Bank

in Chicago, Illinois, each such deposit constituting a separate count:

 

 

 

 

 

 

 

 

 

Count Date ~ | Amount

3 | June 3, 2014 | $8,488.79
4 June 24, 2014 . $15,167.52
5 July 29, 2014 $22,571.12
6 a August 26, 2014 $10,990.70
7 September 9, 2014 $6,080.16

 

 

In violation of Title 18, United States Code, Section 1348.
 

Case: 1:19-cr-00390 Document #: 1 Filed: 05/07/19 Page 12 of 12 PagelD #:12

FORFEITURE ALLEGATION

The SPECIAL JUNE 2018 GRAND JURY alleges:

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 1343, as set forth in Counts Two through Seven of this Indictment, defendant
shall forfeit to the United States of America any property which constitutes and is
derived from proceeds traceable to the offense, as provided in Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

2. The property to be forfeited includes, but is not limited to, a personal
money judgment in the amount of approximately $85,962.37.

3. If any of the property described above, as a result of any act or omission by
a defendant: cannot be located upon the exercise of due diligence; has been transferred
or sold to, or deposited with, a third party; has been placed beyond the jurisdiction of
the Court; has been substantially diminished in value; or has been commingled with
other property which cannot be divided without difficulty, the United States of America

shall be entitled to forfeiture of substitute property, as provided in Title 21, United

States Code Section 853(p).

A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY
